Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention of Group I) and species b) reading on claims 1-8 in the reply filed on 6/16/2021 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/16/2021.

Status of Claims
Claims 1-9 are pending.  Claim 9 is withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-8 are currently under consideration for patentability under 37 CFR 1.104.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies have been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites "A light source apparatus that generates, to observe an object by an image generated by a processor configured to subject an image generated by an image sensor configured to pick up an image of return light from the object illuminated with illumination light to highlighting processing, the illumination light to the object, the light source apparatus comprising”.  It is unclear what the light source apparatus “generates”.  The phrasing in the preamble does not appear to explicitly state what is generated by the light source apparatus.  If “generates” is referring to “the illumination light” highlighted above, this claim element suffers then from lack of antecedent basis.  The claim requires amending to clearly describe applicant’s intent.  It will be interpreted herein as “generates illumination light, to observe …”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otterstrom et al. US2017/0293134 and Gono et al. US2003/0176768.
For claim 1, 
Otterstrom discloses 
an “endoscope system (endoscopic camera arrangement 10; fig 1) comprising: a light source (light source 14) configured to generate violet light, blue light, green light, and red light ([0053] describes four LED light sources 130, 132, 134, and 136, specifically, a violet light 400-440nm, blue light, green light, and red light respectively); 
a filter switching mechanism configured to change a spectrum of the green light emitted from the light source to any one of a first spectrum (filter 145’ filters light from the third LED 134 - Green; fig 4; [0062] describes the filter applied to the Green LED) including a wavelength band (the specific center wavelength that comprises this wavelength band is defined by the applicant as 540 nm [0048, 0050] and therefore “a wavelength band” will be interpreted as having a center wavelength at 540 nm) that reaches an intermediate mucosal layer as a first layer within a mucous membrane of a living tissue ([0062] describes the filter 145’ where 540 nm is the center transmission wavelength), a second spectrum including a wavelength band that reaches a deep mucosal layer as a second layer deeper than the first layer within the mucous membrane, and a third spectrum including a wavelength band that reaches two layers, that is, the first layer and the second layer at one time, the first spectrum, the second spectrum, and the third spectrum being set to differ in penetration depth into the mucous membrane, in a wavelength band having a high absorbance by hemoglobin;
a light amount adjustment circuit configured to respectively adjust light amounts of lights in three colors, that is, the violet light, the blue light, and the red light with a light amount of the green light including the spectrum changed by the filter switching mechanism as a reference ([0054] describes DACs 1301, 132a, 134a, and 136a to control the currents supplied to the LEDs, controlling the light amounts from the LEDs); 
an image sensor (CCU 18; [0044]) configured to pick up an image of return light from an object illuminated with the green light including the spectrum changed by the filter switching mechanism and the lights in the three colors respectively including the light amounts adjusted by the light amount adjustment circuit.
Otterstrom does not disclose 
“a highlighting processing circuit configured to subject an image acquired by the image sensor to predetermined highlighting processing”.
Gono teaches an image processing circuit 30 which provides an image enhancement by applying “outline enhancement processing” to “each set of image data of the frame sequence of light from the rotating filter”, i.e. each spectral image ([0120]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Gono into the invention of Otterstrom in order to configure “a highlighting processing circuit configured to subject an image acquired by the image sensor to predetermined highlighting processing” because it enhances the image.
For claim 2, 
Modified Otterstrom discloses 
the “endoscope system according to claim 1, wherein the filter switching mechanism is configured to allow insertion (fig 4 and 5 show the filter 145 being inserted and removed from the light path) of any one of a first optical filter including such a spectral transmission characteristic that the spectrum of the green light is changed to the first spectrum (filter 145’ as in claim 1), a second optical filter including such a spectral transmission characteristic that the spectrum of the green light is changed to the second spectrum, and a third optical filter including such a spectral transmission characteristic that the spectrum of the green light is changed to the third spectrum into an optical path of the light emitted from the light source.
Otterstrom does not disclose
“the light amount adjustment circuit respectively adjust light emission amounts of the lights in the three colors emitted from the light source based on a first light emission amount ratio set with a light amount of the green light including the first spectrum as a reference, a second light emission amount ratio set with a light amount of the green light including the second spectrum as a reference, and a third light emission amount ratio set with a light amount of the green light including the third spectrum as a reference”.
Gono teaches controlling a diaphragm device 13 to control light quantity based on the spectral characteristics of the emitted light, i.e. control light quantity Mx with a diaphragm control curve 62 corresponding to a set value Lx.  “Specifically, the aperture level value corresponding to the light quantity setting value Lx changes from Mx1 to Mx2 as shown in Fig. 9, … and acts to compensate for reduction in the quantity of illumination light by the filter which narrows the band” ([0130-0131]; fig 9;) such that “image data with sufficient brightness can be obtained even when making narrow-band light observation ([0132]).  In summary, this teaching provides for adjusting the light quantity of a narrow-band light source such as an LED to ensure sufficient brightness, where each individual light source being adjusted (e.g. violet, blue, green, and red) provides for a specific and different light emission amount ratio set since the particular LED used for imaging is being light amount adjusted with respect to the other LEDs to ensure sufficient brightness ([0130-0132]).  It would have been obvious to one having ordinary skill in the art at the time the invention the light amount adjustment circuit respectively adjust light emission amounts of the lights in the three colors emitted from the light source based on a first light emission amount ratio set with a light amount of the green light including the first spectrum as a reference, a second light emission amount ratio set with a light amount of the green light including the second spectrum as a reference, and a third light emission amount ratio set with a light amount of the green light including the third spectrum as a reference” because it provides a manner to provide sufficient brightness when using a narrow-band filter for imaging as Otterstrom does ([0132]).
For claim 3, modified Otterstrom discloses the “endoscope system according to claim 1, wherein the first spectrum and the second spectrum overlap each other in a predetermined wavelength band (Gono: fig 27 is an example illustrating detailed spectral properties of the second filter set (B2, G2, R2) of the rotating filter shown in fig 2 [0037].  Fig 27 shows the first spectrum G2 and second spectrum R2 overlapping at a wavelength just under 600nm)”.
For claim 4, 
Otterstrom discloses 
an “endoscope apparatus (endoscopic camera arrangement 10; fig 1) comprising: 
a light source (light source 14) configured to generate violet light, blue light, green light, and red light ([0053] describes four LED light sources 130, 132, 134, and 136, specifically, a violet light 400-440nm, blue light, green light, and red light respectively); 
a filter switching mechanism configured to change a spectrum of the green light emitted from the light source to any one of a first spectrum (filter including a wavelength band (the specific center wavelength that comprises this wavelength band is defined by the applicant as 540 nm [0048, 0050] and therefore “a wavelength band” will be interpreted as having a center wavelength at 540 nm) that reaches an intermediate mucosal layer as a first layer within a mucous membrane of a living tissue ([0062] describes the filter 145’ where 540 nm is the center transmission wavelength), a second spectrum including a wavelength band that reaches a deep mucosal layer as a second layer deeper than the first layer within the mucous membrane, and a third spectrum including a wavelength band that reaches two layers, that is, the first layer and the second layer at one time, the first spectrum, the second spectrum, and the third spectrum being set to differ in penetration depth into the mucous membrane in a wavelength band having a high absorbance by hemoglobin.
a light amount adjustment circuit configured to respectively adjust light amounts of lights in three colors, that is, the violet light, the blue light, and the red light with a light amount of the green light including the spectrum changed by the filter switching mechanism as a reference ([0054] describes DACs 1301, 132a, 134a, and 136a to control the currents supplied to the LEDs which controls the light amounts from the LEDs).
Otterstrom does not disclose 
“a highlighting processing circuit configured to subject an image acquired with an image sensor by image pickup of return light from an object illuminated with the green light including the spectrum changed by the filter switching mechanism and the lights in the three colors respectively including the light amounts adjusted by the light amount adjustment circuit to predetermined highlighting processing
Gono teaches an image processing circuit 30 which provides an image enhancement by applying “outline enhancement processing” to “each set of image data of the frame sequence of light from the rotating filter, i.e. each spectral image” ([0120]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Gono into the invention of Otterstrom in order to configure “a highlighting processing circuit configured to subject an image acquired with an image sensor by image pickup of return light from an object illuminated with the green light including the spectrum changed by the filter switching mechanism and the lights in the three colors respectively including the light amounts adjusted by the light amount adjustment circuit to predetermined highlighting processing” because it enhances the image.
For claim 5, 
Otterstrom discloses 
a “light source apparatus (endoscopic camera arrangement 10; fig 1) comprising: 
a light source (light source 14) configured to generate violet light, blue light, green light, and red light ([0053] describes four LED light sources 130, 132, 134, and 136, specifically, a violet light 400-440nm, blue light, green light, and red light respectively); and 
a filter switching mechanism configured to change a spectrum of the green light emitted from the light source to any one of a first spectrum (filter 145’ filters light from the third LED 134 - Green; fig 4; [0062] describes the filter applied to the Green LED) including a wavelength band (the specific center wavelength that comprises this wavelength band is defined by the that reaches an intermediate mucosal layer as a first layer within a mucous membrane of a living tissue ([0062] describes the filter 145’ where 540 nm is the center transmission wavelength), a second spectrum including a wavelength band that reaches a deep mucosal layer as a second layer deeper than the first layer within the mucous membrane, and a third spectrum including a wavelength band that reaches two layers, that is, the first layer and the second layer at one time, the first spectrum, the second spectrum, and the third spectrum being set to differ in penetration depth into the mucous membrane in a wavelength band having a high absorbance by hemoglobin”.
For claim 6, 
Otterstrom discloses 
a “light source apparatus (light source 14; fig 1) that generates (illumination light), to observe an object by an image generated by a processor configured to subject an image generated by an image sensor configured to pick up an image of return light from the object illuminated with illumination light to highlighting processing, the illumination light to the object, the light source apparatus comprising: 
a light source (light source 14) configured to generate violet light, blue light, green light, and red light ([0053] describes four LED light sources 130, 132, 134, and 136, specifically, a violet light 400-440nm, blue light, green light, and red light respectively); and 
a filter switching mechanism configured to change a spectrum of the green light emitted from the light source to any one of a first spectrum (filter 145’ filters light from the third LED 134 - Green; fig 4; [0062] describes the filter applied to the Green LED) including a wavelength band (the specific that reaches an intermediate mucosal layer as a first layer within a mucous membrane of a living tissue ([0062] describes the filter 145’ where 540 nm is the center transmission wavelength), a second spectrum including a wavelength band that reaches a deep mucosal layer as a second layer deeper than the first layer within the mucous membrane, and a third spectrum including a wavelength band that reaches two layers, that is, the first layer and the second layer at one time, the first spectrum, the second spectrum, and the third spectrum being set to differ in penetration depth into the mucous membrane in a wavelength band having a high absorbance by hemoglobin, while respectively adjusting light amounts of lights in three colors, that is, the violet light, the blue light, and the red light with a light amount of the green light including the changed spectrum as a reference ([0054] describes DACs 1301, 132a, 134a, and 136a to control the currents supplied to the LEDs, which controls the light amounts from the LEDs)”.
For claim 7, 
Otterstrom discloses 
an “endoscope system (endoscopic camera arrangement 10; fig 1) comprising: 
a light source (light source 14) configured to generate green light and light in a predetermined color different from the green light ([0053] describes four LED light sources 130, 132, 134, and 136, specifically, a violet light 400-440nm, blue light, green light, and red light respectively); 
a filter switching mechanism configured to change a spectrum of the green light emitted from the light source to any one of a first spectrum (filter including a wavelength band (the specific center wavelength that comprises this wavelength band is defined by the applicant as 540 nm [0048, 0050] and therefore “a wavelength band” will be interpreted as having a center wavelength at 540 nm) that reaches an intermediate mucosal layer as a first layer within a mucous membrane of a living tissue ([0062] describes the filter 145’ where 540 nm is the center transmission wavelength), a second spectrum including a wavelength band that reaches a deep mucosal layer as a second layer deeper than the first layer within the mucous membrane, and a third spectrum including a wavelength band that reaches two layers, that is, the first layer and the second layer at one time, the first spectrum, the second spectrum, and the third spectrum being set to differ in penetration depth into the mucous membrane in a wavelength band having a high absorbance by hemoglobin;
a light amount adjustment circuit configured to adjust a light amount of the light in the predetermined color with a light amount of the green light including the spectrum changed by the filter switching mechanism as a reference ([0054] describes DACs 1301, 132a, 134a, and 136a to control the currents supplied to the LEDs, controlling the light amounts from the LEDs): 
an image sensor (CCU 18; [0044]) configured to pick up an image of return light from an object illuminated with the green light including the spectrum changed by the filter switching mechanism and the light in the predetermined color including the light amount adjusted by the light amount adjustment circuit.
Otterstrom does not disclose
a highlighting processing circuit configured to subject an image acquired by the image sensor to predetermined highlighting processing
Gono teaches an image processing circuit 30 which provides an image enhancement by applying “outline enhancement processing” to “each set of image data of the frame sequence of light from the rotating filter”, i.e. each spectral image ([0120]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Gono into the invention of Otterstrom in order to configure “a highlighting processing circuit configured to subject an image acquired by the image sensor to predetermined highlighting processing” because it enhances the image.
For claim 8, 
Otterstrom discloses 
an “endoscope system (endoscopic camera arrangement 10; fig 1) comprising: 
a first light source (light source 14; [0053] describes green LED light source 134) as a light source configured to generate green light and configured to generate the green light including any one of a first spectrum (filter 145’ filters light from the third LED 134 - Green; fig 4; [0062] describes the filter applied to the Green LED) including a wavelength band (the specific center wavelength that comprises this wavelength band is defined by the applicant as 540 nm [0048, 0050] and therefore “a wavelength band” will be interpreted as having a center wavelength at 540 nm) that reaches an intermediate mucosal layer as a first layer within a mucous membrane of a living tissue ([0062] describes the filter 145’ where 540 nm is the center transmission wavelength), a second spectrum including a wavelength band that reaches a deep mucosal layer as a second layer deeper than the first layer within the mucous membrane, and a third spectrum including a wavelength band that reaches two layers, that is, the first layer and the second layer at one time, the first spectrum, the second spectrum, and the third spectrum being set to differ in penetration depth into the mucous membrane in a wavelength band having a high absorbance by hemoglobin”
a second light source (LED 130; [0053] describes a violet light) configured to generate light in a predetermined color different from the green light; 
a light amount adjustment circuit configured to adjust a light amount of the light in the predetermined color with a light amount of the green light generated by the first light source as a reference ([0054] describes DACs 1301, 132a, 134a, and 136a to control the currents supplied to the LEDs, controlling the light amounts from the LEDs); 
an image sensor (CCU 18; [0044]) configured to pick up an image of return light from an object illuminated with the green light generated by the first light source and the light in the predetermined color including the light amount adjusted by the light amount adjustment circuit.
Otterstrom does not disclose
a highlighting processing circuit configured to subject an image acquired by the image sensor to predetermined highlighting processing”.
Gono teaches an image processing circuit 30 which provides an image enhancement by applying “outline enhancement processing” to “each set of image data of the frame sequence of light from the rotating filter”, i.e. each spectral image ([0120]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Gono into the invention of Otterstrom in order to configure “a highlighting processing circuit configured to subject an image acquired by the image sensor to predetermined highlighting processing” because it enhances the image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795